DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment is made of the amendment filed 2/25/22.  No amendments to the claims are included in this amendment.
Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive.
Applicant’s argument that Applicant recognized the value and advantages of a pre-fabricated removable molding applique including a reusable adhesive and that through experimentation and investigations determined certain resuable adhesive have sufficient strength to adhere to surfaces such as walls is not persuasive. 
Kwitek clearly discloses a decorative molding applique including a reusable adhesive and therefore Kwitek also recognized the value and advantages of a pre-fabricated, pre-packaged removable molding applique including a reusable adhesive.
Applicant’s argument that Kwitek is silent regarding wainscot, molding, medallions, appliques or other architectural details for application to walls, celling, doors or cabinetry is not persuasive.  The pad of Kwitek is considered to at least be a medallion or applique and claims 19,25,53 do not require application to walls, ceilings, doors or cabinetry.  It is noted that applicant’s own disclosure at least at paragraph 0003 describes that the device may be mounted to many different materials and surfaces where it states “apply the moulding device to any suitable surface including but not limited to walls, ceilings, doors, cabinets, glass, stucco, wood, metal, plastic, plaster etc”.  Therefore a reusable adhesive suitable for adhering to a laptop appears consistent with the teachings of applicant’s disclosure.  Additionally, claims 19,25 on require “is retained on the surface by interaction of the adhesive with the surface”, the claim does not require a wall, or a degree or length of time that the device is retained.  It need only be capable of being retained for an indeterminate time and to an indeterminate degree of retention strength.  Claim 53 does not require that it is capable of retention to any surface.
In response to applicant’s arguments that the Office failed to articulate two of the required findings (see remarks pages 5-7), this is not persuasive.  Applicant’s disclosure does not provide any specificity or details to the materials or properties of the resuable adhesive beyond that it is removable without damage and reusable and can adhere to any suitable surface including but not limited to walls, ceilings, doors, cabinets, glass, stucco, wood, metal, plastic, plaster etc.  The lack of an identified adhesive in applicants disclosure confirms that selection of an appropriate removable and reusable adhesive does not involve undue experimentation by one of ordinary skill in the art.  Therefore one of ordinary skill in the art upon reading applicant’s disclosure would understand any reusable adhesive to be suitable.
Applicant’s argument that Kwitek is non-analogous art is not persuasive. Kwitek discloses attaching a decorative piece to a surface, therefore it is analogous.
Accordingly applicants arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21,24-28,31-32,40-41,45-57,49,51,53-54,56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geiser (20070151137) in view of Kwitek (20110025605). 
Claim 19. Geiser discloses a pre-fabricated, pre-packaged removable molding applique comprising: 
the applique having a front with a decorative surface and a solid planar back surface (as seen in the figures), the applique also having at least a top piece and a side piece (as seen in at least figures 1-2) coupled to the top piece, the applique being substantially inflexible (where it is made of multi-density fibreboard); 
an adhesive (B) disposed directly on the planar back surface of the applique; and 
a protective backing (A) releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface and the applique is retained on the surface by interaction of the adhesive with the surface to provide ornamentation to the surface (as noted in the figures and throughout the disclosure).
Geiser does not expressly disclose that the adhesive is a two-face tape that has a permanent adhesive side on the planar back surface of the applique, and a reusable adhesive side in contact with the protective backing.
However two-face tapes with a permanent adhesive side and a reusable adhesive side are known.  For example, Kwitek discloses an applique that is attached to a surface by a two-face tape, the first side having a permanent adhesive for bonding to the applique and the other side having a repositionable reusable adhesive, covered by a protective backing releasably disposed over it, to reusable bonding to the installation surface (as noted at least at paragraph 0059).
At the time the invention was made it would have been obvious to one ordinary skill in the art to pursue known design options and modify the adhesive of Geiser to be a two -face tape that has a permanent adhesive side on the planar back surface of the applique, and a reusable adhesive side in contact with the protective backing to achieve the predictable result of an applique that can be position adjusted or relocated to achieve a desired design aesthetic, as taught by Kwitek.
Claim 20. The applique of claim 19 wherein the surface to which the device is applied to is selected from the following: a wall, a ceiling, a door and a glass (as noted in Geiser at least at paragraph 0009).
Claim 21. The applique of claim 19 wherein at least one of the top and side piece are straight (as seen in Geiser at least at figures 1-2).
Claim 24. The applique of claim 19 wherein the adhesive is indented from an inner and an outer edge of the back surface (as seen in at least figure 1A of Geiser).
Claim 25. The applique of claim 19 wherein the device is made of a material selected from the group consisting of wood, plastic, metal and composites (as noted at paragraph 0025 where multi-density fibreboard is a composite).
Claim 26. Geiser discloses a pre-fabricated, pre-packaged removable molding applique comprising: 
the applique having a front with a decorative surface and a solid planar back surface, the applique being substantially rigid (where it is fibre-board which is substantially rigid); 
an adhesive (B) disposed directly on the planar back surface of the applique; and 
a protective backing (A) releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface and the applique is retained on the surface by interaction of the adhesive with the surface to provide ornamentation to the surface (as noted throughout Geiser); 
wherein the applique is a picture frame wainscoting including a frame surrounding an open center (as seen in the figures and noted throughout the disclosure of Geiser).
Geiser does not expressly disclose that the adhesive is a reusable adhesive.  However it is known in the art to have appliques attached by reusable adhesives.  For example, Kwitek discloses an applique that is attached to a surface by a reusable adhesive (as noted in paragraph 0059).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pursue known design options and modify the adhesive of Geiser to be reusable, as taught by Kwitek, to allow a user to reposition the applique to achieve a desired aesthetic.
Claim 27. The applique of claim 26 wherein the surface to which the applique is applied to is selected from the following: a wall, a ceiling, a door and a glass (as noted at least at paragraph 0009 of Geiser).
Claim 28. The applique of claim 26 wherein sides of the frame are straight (as seen in at least figures 1-2 of Geiser).
Claim 31. The applique of claim 26 wherein the adhesive is spaced from an inner and an outer edge of the back surface (as seen in at least figure 1A of Geiser).
Claim 32. The applique of claim 19 wherein a thickness measured between the front and the back surface, the thickness ranging from about 1/8th inches to about 5 inches (where Geiser discloses between ¼ to 1 inch or more which is within the claimed range).
Claim 40.  The applique of claim 19 wherein the surface to which the applique is applied to is a door (as seen in figure 3 of Geiser).
Claim 41. The applique of claim 26 wherein the surface to which the applique is applied to is a door (as seen in figure 3 of Geiser).
Claim 45. The applique of claim 19 wherein tools are not required to remove the applique from the surface (as noted throughout the disclosures of both Geiser and Kwitek).
Claim 46. The applique of claim 26 wherein tools are not required to remove the applique from the surface (as noted throughout the disclosures of both Geiser and Kwitek).
Claim 47. The applique of claim 32 wherein tools are not required to remove the applique from the surface (as noted throughout the disclosures of both Geiser and Kwitek).
Claim 49. The applique of claim 19, wherein the picture frame wainscoting comprises four, five or six sides (as seen in at least figures 1-2 of Geiser).
Claim 51. The applique of claim 26, wherein the frame is rectangular or square (as seen in figures 1-2 of Geiser).
Claim 53.  Geiser discloses a pre-fabricated, removable picture frame wainscoting applique, comprising: 
(i) a frame surrounding an open center, having a decorative surface and a solid planar back surface (as seen in the figures), the frame being substantially rigid (where it is fibreboard paragraph 0025, which is substantially rigid); 
(ii) an adhesive (B) on the planar back surface of the frame, and 
(iii) a protective backing (A) releasably disposed directly over and in contact with the adhesive.
Geiser does not expressly disclose that the adhesive is a two-face tape having a permanent adhesive side on the planar back surface of the frame and a reusable adhesive side.
However it is known for appliques to have a two face tape having a permanent adhesive side on the planar back surface of the applique and a reusable adhesive side with a protective backing disposed directly over it.  For example, Kwitek disclose an applique having a tow-face tape, the first side having a permanent adhesive for bonding to the applique back surface and the second side a reusable adhesive covered by a release sheet.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention as made to pursue known design options and modify the adhesive of Geiser to be a two-face tape having a permanent adhesive side on the planar back surface and a reusable adhesive side where the protective backing is releasably disposed over an in contact with the reusable adhesive, as taught by Kwitek to achieve the predictable result of a repositionable applique to achieve a desired aesthetic.
Claim 54.  The pre-fabricated, removable picture frame wainscoting applique of claim 53, wherein the frame is oval or rectangular (as seen in figures 1-2 of Geiser).
Claim 56.  The pre-fabricated, removable picture frame wainscoting applique of claim 53, wherein tools are not required to remove the applique from a surface, after removal of the protective backing and application to the surface, wherein the surface is selected from the group consisting of glass, stucco, wood, metal, plastic, plaster and paint (as noted in Geiser and Kwitek, where the applique is on an interior surface such as wall with paint, paragraph 0019).
Claim 57. The applique of claim 26, wherein the picture frame wainscoting comprises four sides (as seen in the figures of Geiser).
Claims 22,29,44,50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geiser (20070151137) in view of Kwitek (20110025605) and further in view of Sacks-Lavery (6865836).
Claims 22,29,44,50. Geiser in view of Kwitek disclose the applique of claims 19,26  but does not expressly disclose wherein at least one of the top and side piece are curved; wherein the sides of the frame are curved; the frame is circular or oval; or the frame comprises rounded or curved sides.
However Geiser does disclose that the applique can be configured in any shape, size or pattern.  It is known to have frames where at least one of the top and side piece are curved, wherein the sides of the frame are curved; the frame is circular or oval; or the frame comprises rounded or curved sides.  For example Sacks-Lavery discloses an applique of frame members that can be in various configurations including circular, which would have top or side piece, or frame members or sides of the frame curved to accommodate and form the circular shape.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pursue known design options and modify the applique of Geiser to have at least one of the top and side piece are curved; wherein the sides of the frame are curved; the frame is circular or oval; or the frame comprises rounded or curved sides, as taught by Sacks-Lavery to achieve the predictable result of a desired aesthetic.
Claims 26,51,52,53,55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tauntons Fine Wood Working Picture Framing in view of Geiser (200701451137) and further in view of Kwitek (20110025605).
Claim 26.  Tauntons discloses a pre-fabricated, pre-packaged removable molding applique comprising: the applique having a front with a decorative surface and a solid planar back surface (as seen in the figures), the applique being substantially rigid (where it is made of wood, which is substantially rigid); 
wherein the applique is a picture frame wainscoting including a frame surrounding an open center (as seen in Tauntons).
Tauntons does not expressly disclose that the applique includes a reusable adhesive disposed directly on the planar back surface of the applique; and 
a protective backing releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface and the applique is retained on the surface by interaction of the adhesive with the surface to provide ornamentation to the surface.
However this is well known in the art.  For example Geiser discloses a pre-fabricated, pre-packaged removable molding applique comprising: 
the applique having a front with a decorative surface and a solid planar back surface, the applique being substantially rigid (where it is fibre-board which is substantially rigid); 
an adhesive (B) disposed directly on the planar back surface of the applique; and 
a protective backing (A) releasably disposed directly over the adhesive on the planar back surface of the applique wherein the protective backing can be removed to expose the adhesive so that the adhesive directly contacts a surface and the applique is retained on the surface by interaction of the adhesive with the surface to provide ornamentation to the surface (as noted throughout Geiser); 
wherein the applique is a picture frame wainscoting including a frame surrounding an open center (as seen in the figures and noted throughout the disclosure of Geiser).
Taunton or Geiser do not expressly disclose that the adhesive is a reusable adhesive.  However it is known in the art to have appliques attached by reusable adhesives.  For example, Kwitek discloses an applique that is attached to a surface by a reusable adhesive (as noted in paragraph 0059).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pursue known design options and modify the frame of Tauntons Fine Wood Working Picture Framing to have an adhesive as taught by Geiser and for the adhesive to be reusable, as taught by Kwitek, to allow a user to position the applique in a desired location and reposition the applique to achieve a desired aesthetic.
Claim 51. The applique of claim 26, wherein the frame is rectangular or square (as noted in Tauntons).
Claim 52. The applique of claim 51, wherein sides of the frame are held together by adhesives, nails, screws, bolts, tabs, wood tabs, wafer tabs, or interlocking tabs or biscuits (as noted at least at the section titled (Glue and strengthen the frame, where it is disclose that the frame members are held together with adhesive (glue) and nails).
Claim 53. Tauntons discloses a pre-fabricated, removable picture frame wainscoting applique, comprising: (i) a frame surrounding an open center, having a decorative surface and a solid planar back surface (as noted throughout Tauntons), the frame being substantially rigid (where it is wood which is substantially rigid).
Tauntons does not expressly disclose (ii) a two-face tape having a permanent adhesive side on the planar back surface of the frame, and a reusable adhesive side, and (iii) a protective backing releasably disposed directly over and in contact with the reusable adhesive side of the two-face tape. 
However it is known in the art to have appliques with (ii) a two-face tape having a permanent adhesive side on the planar back surface of the frame, and a reusable adhesive side, and (iii) a protective backing releasably disposed directly over and in contact with the reusable adhesive side of the two-face tape.
For example Geiser discloses a pre-fabricated, removable picture frame wainscoting applique, comprising: 
(i) a frame surrounding an open center, having a decorative surface and a solid planar back surface (as seen in the figures), the frame being substantially rigid (where it is fibreboard paragraph 0025, which is substantially rigid); 
(ii) an adhesive (B) on the planar back surface of the frame, and 
(iii) a protective backing (A) releasably disposed directly over and in contact with the adhesive.
Tauntons and Geiser do not expressly disclose an adhesive that is a two-face tape having a permanent adhesive side on the planar back surface of the frame and a reusable adhesive side.
Kwitek disclose an applique having a two-face tape, the first side having a permanent adhesive for bonding to the applique back surface and the second side a reusable adhesive covered by a release sheet.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention as made to pursue known design options and modify the applique of Tauntons Fine Woodworking Picture Framing to have an adhesive, as taught by Geiser, and for the adhesive to be a two-face tape having a permanent adhesive side on the planar back surface and a reusable adhesive side where the protective backing is releasably disposed over an in contact with the reusable adhesive, as taught by Kwitek, to achieve the predictable result of an applique that is positionable and repositionable on a desired surface, such as a wall, to achieve a desired aesthetic.
Claim 55.  The pre-fabricated, removable picture frame wainscoting applique of claim 53, wherein sides of the frame are held together by adhesives, nails, screws, bolts, tabs, wood tabs, wafer tabs, interlocking tabs or biscuits (as noted at least at the section titled (Glue and strengthen the frame, where it is disclose that the frame members are held together with adhesive (glue) and nails).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635